Exhibit 10.18.6

 

AMENDMENT TO

DUKE ENERGY CORPORATION EXECUTIVE CASH BALANCE PLAN I & II

(As Amended and Restated effective January 1, 1999)

 

The Duke Energy Corporation Executive Cash Balance Plan I & II (As Amended and
Restated effective January 1, 1999) (the “Plan”) is amended, effective as of
December 31, 2006, as follows:

  1. Article 12 of the Plan is hereby amended by adding the following new
Section 12.5 at the end thereof:

“12.5 Transfer of Accounts. The Make-Whole Account and Supplemental Account, if
any, of each Spectra Energy Participant maintained under the Plan immediately
prior to the Distribution Date shall be transferred to the Spectra Energy Corp
Executive Cash Balance Plan and assumed by Spectra Energy Corp as of the
Distribution Date. Each such Spectra Energy Participant shall have no further
rights under the Plan immediately after his or her Make-Whole Account and
Supplemental Account, if any, are transferred to the Spectra Energy Corp
Executive Cash Balance Plan and assumed by Spectra Energy Corp in accordance
with the terms and conditions of the Employee Matters Agreement by and between
Duke Energy Corporation and Spectra Energy Corp (the “Employee Matters
Agreement”). Capitalized terms used in this Section 12.5 that are not defined in
this Plan shall have the meaning set forth in the Employee Matters Agreement.”

  2. Except as explicitly set forth herein, the Plan will remain in full force
and effect.

This amendment has been executed by an authorized officer of Duke Energy
Corporation on December 19, 2006.

 

DUKE ENERGY CORPORATION

By:

 

/S/    CHRISTOPHER C. ROLFE        

  Christopher C. Rolfe   Group Executive and   Chief Administrative Officer